DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 12/14/2020.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 2003/0040809 A1 to Goldmann et al. (hereinafter “Goldmann”) (previously of record).
Regarding claim 1, Goldmann discloses (see abstract and [0017]-[0064]) a fibrous membrane ("implant") for tissue repair (see at least [0037]), prepared by interweaving (see [0026]-[0028] & [0046]) fibrous filaments ([0029]) of diameters of 10 nm-100 µm (see [0027]), has a porous structure (see [0027]), and has a fluffiness of 400-1600 cm3/g, wherein the fluffiness is defined as 1,000 times the ratio of an apparent thickness to a surface density and wherein the apparent thickness is the difference of thicknesses (mm) of the fibrous membrane under a pressure of 2cN/cm2 and under a pressure of 100cN/cm2  (see [0027], the thickness of the mesh can be .4-1 mm, and the surface density can be 10-60 g/m2; note that difference in thicknesses as claimed is an inherent property of the material being measured - thus Goldmann otherwise discloses the invention substantially as claimed as discussed above except for the fluffiness using the apparent thicknesses instead of the actual thickness.  However, 
Goldmann further discloses (claim 2) an average pore size of 50-500 µm (see [0027]); (claim 3) characterized in that the thickness of the fibrous membrane is 0.2-2 mm (see [0027]), and its tensile strength is 10-300 N/cm (see [0027]); (claim 5) wherein the fibrous filaments comprise biodegradable materials, non-biodegradable materials or combinations thereof (see [0019]-[0022]); (claim 6) wherein the biodegradable materials are synthetic biodegradable materials or natural polymeric materials (see [0019]-[0022]); and the non-biodegradable materials are fluoropolymer materials, polypropylene materials or polyurethane materials (see [0019]-[0022]); and (claim 7
With respect to claim 4, similar to the claimed fluffiness above, the "softness" of the material is an inherent property, and it is possible that Goldmann's disclosed device may or may not meet this limitation - in other words, the Office does not have the capability to test for the softness of Goldmann's device according to a method in GB/T 8942-2002 (as per [27] of the specification as filed).  When applicant claims an apparatus in terms of function, property, or characteristic, and the apparatus is the same as the prior art but the prior art is silent as to the function, property, or characteristic, a rejection maybe made under both 35 USC 102 and 103. See MPEP 2112. The burden of proof shifts to Applicant to prove that the prior art device does not necessarily or inherently possess the characteristic of the claimed apparatus - see MPEP 2112. Accordingly, because Goldmann is silent as to the softness using the GB/T 8942-2002 standard, and the Office is unable to test Goldmann's device using the method in GB/T 8942-2002, a rejection under 35 USC 102/103 is made.

Claim(s) 1, 3-7, and 45-47 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 2009/0005867 A1 to Lefranc et al. (hereinafter “Lefranc”) (previously of record).
Regarding claim 1, Lefranc discloses (see abstract and [0022]-[0039]) a fibrous membrane ("mesh implant") for tissue repair (see at least [0022]), prepared by interweaving (see [0027]) fibrous filaments (see [0024]-[0026]) of diameters of 10 nm-100 µm (see [0028]), has a porous structure (see [0029]), and has a fluffiness of 400-1600 cm3/g, wherein the fluffiness is defined as 1,000 times the ratio of an apparent thickness to a surface density and wherein the apparent thickness is the difference of thicknesses (mm) of the fibrous membrane under a pressure of 2cN/cm2 and under a pressure of 100cN/cm2 (see [0037], the thickness of the mesh can be 4.9 mm, and the surface density can be less than 50 g/m2 as per [0033], such as 6 g/m2; thus ((4.9mm)/(6g/m2)) * 1000 =  817 cm3/g - note that the difference in thicknesses as claimed is an inherent property of the material being measured - thus 
Lefranc further discloses (claim 3) characterized in that the thickness of the fibrous membrane is 0.2-2 mm (see [0037]), and its tensile strength is 10-300 N/cm (see [0035]); (claim 5) characterized in that the fibrous filaments are made from biodegradable materials (see [0026]) or non-biodegradable materials (see [0025]); (claim 6) characterized in that the biodegradable materials are synthetic biodegradable materials or natural polymeric materials (see [0026]); and the non-biodegradable materials are fluoropolymer materials, polypropylene materials or polyurethane materials (see [0025]); and (claim 7) characterized in that the materials of the fibrous filaments can be one or two or more selected from a group consisting of chitosan, cellulose, polyethylene terephthalate, claims 45-47) a fluffiness of between 800-1600 (see rejection of claim 1 above, showing a fluffiness of 817).
With respect to claim 4, similar to the claimed fluffiness above, the "softness" of the material is an inherent property, and it is possible that Goldmann's disclosed device may or may not meet this limitation - in other words, the Office does not have the capability to test for the softness of Lefranc's device according to a method in GB/T 8942-2002 (as per [27] of the specification as filed).  When applicant claims an apparatus in terms of function, property, or characteristic, and the apparatus is the same as the prior art but the prior art is silent as to the function, property, or characteristic, a rejection maybe made under both 35 USC 102 and 103. See MPEP 2112. The burden of proof shifts to Applicant to prove that the prior art device does not necessarily or inherently possess the characteristic of the claimed apparatus - see MPEP 2112. Accordingly, because Lefranc is silent as to the softness using the GB/T 8942-2002 standard, and the Office is unable to test Lefranc's device using the method in GB/T 8942-2002, a rejection under 35 USC 102/103 is made.

Response to Arguments

Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant’s arguments are primarily directed to the fact that “special processing techniques are required to reach the claimed fluffiness”.  Specifically, Applicant details a table showing a variety of filamentary materials showing their initial fluffiness, then shows further processing steps such as ultrasonic swelling/dissolving or stretching at high temperatures which allegedly result in a final fluffiness falling within the claimed range.  Applicant therefore states that the examples show that “conventional methods” of making fibrous membranes result in fluffiness values of only 110-170, and that only with the currently disclosed further processing techniques is the claimed fluffiness 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fibrous membrane comprises specific materials which undergo specific processing techniques to reach a specified fluffiness, as per the table on page 7 of Applicant’s arguments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not mention anything about the further processing techniques which Applicant characterizes as being required in order to reach the claimed fluffiness.  Rather, they merely recite inherent characteristics of a material according to a Chinese standard test which the Office does not have the capability to test the prior art membranes.  Notably, although Applicant establishes that the processing techniques directed to the specific filaments in the table of page 7 of the arguments lead of final fluffiness values within the claimed range, Applicant does not establish that these steps are the only way to reach the claimed fluffiness.  In other words, while Applicant may have discovered specific processing techniques increasing the fluffiness of the given materials, there is nothing of record establishing that there is no other processing technique for achieving the claimed fluffiness, or that no known material
The claims are directed to an apparatus, not a method of producing a fibrous membrane comprising the specific processing techniques alleged as being novel by Applicant.  In other words, Applicant appears to be distinguishing the novelty of the claims by referring to process steps.  However, these process steps are not claimed.  Moreover, as per MPEP 2113, even if the claims were presented as product-by-process claims reciting specific processing techniques alleged as novel by Applicant, the patentability of a product does not depend on its method of production, but rather is based on the product itself.  Thus, the claims are merely directed to an apparatus, and whether or not the apparatus possesses the material property of having a fluffiness in the claimed range.  The Examiner appreciates that Applicant could not obtain the specific membranes cited in the prior art and instead obtained two commercially available products to test their fluffiness, which was lower than the claimed range.  However, merely testing two products is not sufficient to conclude that all products would necessarily not be capable of possessing the claimed fluffiness range.  
Accordingly, Applicant’s arguments are not persuasive, and are not sufficient to overcome the burden of proof which has shifted to Applicant to prove that the prior art device does not necessarily or inherently possess the characteristic of the claimed apparatus, as per MPEP 2112.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAUN L DAVID/Primary Examiner, Art Unit 3771